IN THE
                         TENTH COURT OF APPEALS

                                No. 10-17-00152-CR

BRUCE WILLIAMS,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 54th District Court
                            McLennan County, Texas
                            Trial Court No. 2012-50-C2


                                      ORDER

      Appellant’s brief was originally due on July 24, 2017. A first extension of time of

30 days was granted, and appellant’s brief was due August 23, 2017. A second extension

of time of 29 days was granted, and appellant’s brief was due September 21, 2017. A third

extension of time of 29 days was granted, and appellant’s brief was due October 20, 2017.

A fourth extension of time of 31 days was granted, and appellant’s brief was due

November 20, 2017.

      Citing personal reasons, counsel for appellant requested an additional 21 days
which would have made the brief due on December 11, 2017. This most recent request

would have pushed the total amount of time to 149 days to file a brief that the Rules of

Appellate Procedure provide should be filed in 30 days. The brief was not filed by the

date to which the extension was requested. While we are sympathetic to counsel’s

unforeseen personal issues which have occurred over the last several months, we cannot,

in good conscience, continue to grant counsel additional time to file his brief in this appeal

in light of his client’s right to have his appeal decided in a timely manner.

        Accordingly, appellant’s fifth Motion for Extension of Time to File Appellant’s

Brief is denied. Appellant’s brief is due 14 days after the date of this Order. If counsel is

unable to file the brief by this extended date, under the circumstances, counsel should

take preemptive action to seek the appointment of substitute counsel by the trial court.

If preemptive action is not taken and the brief is not filed by the deadline set herein, we

will have no choice but to abate the appeal to the trial court for a hearing pursuant to

Rule 38.8(b) of the Texas Rules of Appellate Procedure.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion denied
Order issued and filed December 27, 2017
Will. v. State                                                                       Page 2